361 U.S. 197 (1959)
FAUBUS, GOVERNOR OF ARKANSAS,
v.
AARON ET AL.
No. 458.
Supreme Court of United States.
Decided December 14, 1959.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF ARKANSAS.
Thomas Harper and Walter L. Pope for appellant in No. 458.
Bruce Bennett, Attorney General of Arkansas, and Ben J. Harrison, Chief Assistant Attorney General, for appellants in No. 471.
Wiley A. Branton and Thurgood Marshall for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE WHITTAKER would note probable jurisdiction.
NOTES
[*]  Together with No. 471, State Board of Education et al. v. Aaron et al., also on appeal from the same Court.